Guerry, J.
1. Tlie defendant was indicted and convicted of the offense of carrying a pistol without a license. The evidence was in part as follows: Price Grant, a witness for the State, testified: “I know the defendant, Bird Miller. He was at my home and place of business on June 17, 1934, on Brooks street, in Dalton, Georgia. He was drunk, and said if any one of the God-damned crowd wanted anything they could get it. He had a pistol in his bosom of his shirt, and when he put his hands in there I could see the pistol. He pulled the pistol out of his bosom and had it in his hand. That was in this county. That was at my house and where I had a cold-drink place.” The defendant produced no license showing he had authority to carry the pistol, as he was required to do. Green v. State, 23 Ga. App. 519 (98 S. E. 553). The evidence amply supports the verdict of the jury.
2. The brief of counsel for the defendant argues to this court that the verdict of the jury found ‘,‘Birt Miller” guilty and not “Bird M’iller” and was therefore illegal and of no effect. However, the verdict as contained in the record recites, that “We, the jury, find the defendant, Bird Miller, guilty.” This court is controlled by the record and not by statements of counsel in their brief. The question argued, therefore, based on this erroneous assumption, will not be considered.

Judgment affirmed.


Broyles, O. J., amd MacIntyre, J., concur.